Conway, Ch. J.
(dissenting). The question here presented is Avhether the complaint states a cause of action for injunctive relief.
The allegations of the complaint, pertinent to the issue, are set forth in Judge Feoessel’s opinion and need not be repeated here.
The relief prayed for is that defendant and his agents and attorneys be permanently and perpetually enjoined from prosecuting the Mexican action for divorce and that he be similarly enjoined pendente lite.
It is said that no injunction may issue, that plaintiff need have no fear for her property rights and marital status under Nbaa7 York law, that a simple action for declaratory judgment is at all times available to her and that, under the circumstances, it is an adequate remedy. While we agree that plaintiff may institute a suit for a declaratory judgment should defendant obtain a Mexican divorce, Ave disagree Avith the conclusion that *378it is an adequate remedy or one which excludes the necessity for injunctive relief.
In Garvin v. Garvin (302 N. Y. 96), this court held that an injunction may be obtained in this State to restrain the prosecution of a divorce action in a sister State, or in a United States possession or territory. The theory of the case is that the spouse who remains in New York should not be required to wait until the foreign court has rendered a decree of divorce and then have to bear the burden of overcoming, in a subsequent declaratory judgment action, the prima facie effect of the foreign court’s finding of residence by the spouse who appeared in such jurisdiction. The plaintiff there claimed that her husband had left for the Virgin Islands; that his stay in the Islands was intended to be temporary only, for divorce purposes, and that any alleged residence there was a sham. It is clear that if plaintiff were correct in those assertions any divorce decree which the husband might have obtained in the Virgin Islands would have been void under the second case of Williams v. North Carolina (325 U. S. 226). That is, assuming those allegations as true, under the second Williams case (supra) the Virgin Islands . decree would have been a legal nullity from which no rights of any kind could spring. Nevertheless, we authorized the issuance of an injunction in such a case. It cannot be said that in so doing we were motivated by differences in the burden .of proof required in a declaratory judgment action for, in reality, none exists. In an action for an injunction the nonappearing spouse must prove that the other spouse is not a bona fide domiciliary of the sister State where the action for the divorce is being prosecuted. In an action for a declaratory judgment such spouse must prove that the other spouse was not a bona fide domiciliary of the sister State. In both actions the burden of proof rests upon the plaintiff. In both actions plaintiff must prove her case by a fair preponderance of the evidence. ■ Insofar as the burden of proof in the two kinds of action is concerned the so-called prima facie effect of the sister State decree might well be said to be of no moment for, in order to obtain relief in the injunction action the plaintiff must prove, by a fair preponderance of the evidence, that defendant is not a bona fide domiciliary of the sister State and in the declaratory judgment action the plaintiff must prove, by a fair preponderance of the *379evidence, that defendant was not a bona fide domiciliary of the sister State. The lack of bona fide domicil must be established in each case since the United States Supreme Court has said that the power to grant a valid divorce rests upon domicil (Williams v. North Carolina, supra, pp. 227, 229).
What we intended to point out in the Garvin case (supra), when we spoke of the prima facie validity of the sister State decree, was the fact that a sister State divorce decree is entitled to a presumption of validity and, once it is procured, the wife ‘ ‘ to save her rights as wife, will have to bring a new suit to set aside the foreign decree ”. (Garvin v. Garvin, supra, p. 102.) Until such time as the wife successfully maintains a collateral attack on the sister State decree by way of a declaratory judgment action, such decree is, for all practical intents and purposes, valid and the procuring spouse may use it to jeopardize the rights of the other spouse.
By permitting the aggrieved spouse to apply for injunctive relief in this State, we also spare her the physical and financial hardship of making a journey to a foreign jurisdiction to present her defense.
We fail to perceive why we should not with more justification afford the same relief to a spouse who is aggrieved as a result of her spouse’s going into a foreign country to seek a decree of divorce in such country. That will affect her in a greater degree both physically and financially. —
In the present action, defendant’s Mexican petitionalleges that he is a resident of Mexico “ and in that virtue you are thereby competent to hear and try my case ”. The Mexican decree, therefore, will undoubtedly carry the recital of Mexican residence. While it may be possible for plaintiff to have such decree declared invalid in a declaratory judgment action brought by her, the invalidity of the decree will not be plainly apparent on its face. In Williams v. North Carolina (325 U. S. 226, 229-230, supra) the United States Supreme Court declared: ‘1 Under our system of law, judicial power to grant a divorce — jurisdiction, strictly speaking — is founded on domicil. * * * Domicil implies a nexus between person and place of such permanence as to control the creation of legal relations and responsibilities of the utmost significance. The domicil of one spouse within a State gives power to that State, we have *380held, to dissolve a marriage wheresoever contracted.” We cannot say, therefore, that a Mexican decree of divorce founded upon the domicil of one of the spouses is invalid for lack of jurisdiction. Until a sister State divorce decree is proved to have been rendered by a court lacking jurisdiction it can have an injurious effect on the rights of the nonappearing spouse. It is a voidable decree, i.e., one which is valid until declared invalid. The same must be said of a Mexican decree which recites residence (cf. Caldwell v. Caldwell, 298 N. Y. 146, 148, where there was no claim of residence).
It is true that our Federal Constitution does not require our courts to accord presumptive legality and validity to Mexican judgments or decrees. Nevertheless, as early as 1862 this court, announcing the decisional law of this State, declared in Lazier v. Westcott (26 N. Y. 146) that a judgment obtained in a foreign country is conclusive, so far as to preclude a retrial upon the merits and that the defendant can impeach it only by proof that the court had not jurisdiction of the subject matter or of his person, or that the judgment was fraudulently obtained. And, in Gould v. Gould (235 N. Y. 14, 27) which concerned itself with a foreign divorce decree, we quoted favorably from Hilton v. Guyot (159 U. S. 113, 167-168) as follows: “ A judgment affecting the status of persons, such as a decree confirming or dissolving a marriage, is recognized as valid in every country, unless contrary to the policy of its own law. Cottington’s Case, 2 Swanston, 326; Roach v. Garvan, 1 Ves. Sen. 157; Harvey v. Farnie, L. R. 8 App. Cas. 43; Cheely v. Clayton, 110 U. S. 701. It was of a foreign sentence of divorce, that Lord Chancellor Nottingham, in the House of Lords, in 1688, in Cottington’s Case, above cited, said: ‘ It is against the law of nations not to give credit to the judgments and sentences of foreign countries, till they be reversed by the law, and according to the form, of those countries wherein they were given. For what right hath one kingdom to reverse the judgment of another? And how can we refuse to let a sentence take place till it be reversed? And what confusion would follow in Christendom, if they should serve us so abroad, and give no credit to our sentences. ’ ” (Emphasis supplied.)
The grounds, then, for overturning a foreign judgment are the same as those for overturning the judgment of a sister State *381with the additional qualification that a foreign judgment will not be recognized if it contravenes our public policy. If there is jurisdiction in the foreign court and the judgment does not contravene our public policy such a judgment will be accorded recognition. The burden of proving that such a judgment does contravene our public policy, like the burden of proving lack of jurisdiction, is on the plaintiff, of course (see Gould v. Gould, supra).
The Mexican decree to be procured here will not be invalid until it has been declared so. Like a sister State decree it is voidable only. Until it is declared void it has effect and will be as injurious and harmful to plaintiff’s rights as a decree obtained in a sister State.
It is no answer to plaintiff’s problem for us to declare on this appeal that the Mexican decree defendant will procure will be “a clear legal nullity ”, That conclusion follows only because we must take as true on this motion the allegation in the complaint that defendant appeared in Mexico on November 5,1954, solely for the purpose of signing divorce papers and not for the purpose of residing there, remaining at all times a resident and domiciliary of New York State. In the declaratory judgment action plaintiff will have to prove that allegation. As I have already shown, if plaintiff’s complaint alleged a sham residence in a sister State rather than in Mexico, we would authorize injunctive relief despite the fact that a decree so procured would likewise be “a clear legal nullity”. The hazards of both decrees flow from their voidable nature. If we deny plaintiff the right to injunctive relief we will be placing her in a position where she cannot prevent a so-called “ legal nullity ’ ’ from coming into existence, yet in order to have this “ legal nullity ” so adjudged she will have to prove, in an action for a declaratory judgment, the self-same allegations presently before us. In the interim her rights may be seriously impaired as a consequence of the existence of the Mexican decree which, on its face, appears to be valid. As the Appellate Division has said in this case: ‘1 Time has shown us that there are many uses to which such a judgment may be put to cause a wife expense and litigation. It is of little help to tell the wife that the foreign decree is invalid and she has nothing to fear; that she may subsequently commence an action for a declaratory judgment. We *382have only to look at the present record to find the facts that cause vexation and difficulty not only to the parties but to the courts. Here, the husband in his answering affidavit complains about the permanent alimony allowed in the separation action although he did not appeal from the decree providing for-such payments. He states that it amounts to 35% of his net income before taxes for the year 1953 and 42% thereof for. the year 1954. Yet, he is willing and anxious to enter upon another marital venture. It must be recognized from experience that in such event the court will be met with the problem upon a motion to reduce the amount of permanent alimony as' to the division of a stated amount of income between the.former wife on the one hand and the husband and present wife on the other. ’ ’
It is traditional for equity to restrain persons from doing acts which will work an injury to others, and are for that, reason contrary to equity-and good conscience. We should riot-permit defendant to injure plaintiff upon the theory that a.cure in,.the form of a declaratory judgment is at all times available to plaintiff when experience demonstrates that it is,: at best, an inadequate and incomplete cure. -
The order of the Appellate Division should be affirmed. ..
Dye, Fuld and Van Voorhis, JJ., concur with Froessel, J.; Conway, Ch; J., dissents in an opinion in which Desmond and Burke, JJ., concur.
Orders reversed, etc.